 Fill in this information to identify the case:
 Debtor name Steel City Pops FWTX, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                ALABAMA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 CH Retail Fund II                                              Business Debt                                                                                               $1,536.33
 Waco Bear
 Grounds, LP
 P.O. Box 674481
 Dallas, TX
 75267-4481
 City of Arlington                                              Business Debt                                                                                                 $543.82
 101 W. Abram Street
 Arlington, TX 76010
 DW 801 S. 4th                                                  Business Lease                                                                                              $3,895.00
 Street, LP
 4403 North Central
 Expressway, Ste.
 110
 Dallas, TX 75205
 Ecolab, Inc.                                                   Business Debt                                                                                               $1,466.95
 P.O. Box 70343
 Chicago, IL 60673
 Environmental                                                  Business Debt                                                                                               $1,184.26
 Plumbing Solutions
 1320 Ford Street
 Irving, TX 75061
 Excel Southlake I LP                                           Business Lease                                                                                              $5,553.17
 c/o Excel Trust, L.P.
 17140 Bernardo
 Center Dr, Ste. 300
 San Diego, CA
 92128
 FW Waterside                                                   Business Lease                                                                                              $3,490.85
 Commercial, LLC
 ATTN: Mr. Fremon
 Baker
 1701 River Run, Ste.
 500
 Fort Worth, TX
 76107



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04695-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 15:44:35                                           Desc Main
                                                                       Document      Page 1 of 3
 Debtor    Steel City Pops FWTX, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 LORE FWT Foch                                                  Business Lease                                                                                              $3,036.00
 Street, L.P.
 c/o Lionstone
 Investments
 100 Waugh Street,
 Ste. 600
 Houston, TX 77007
 Michael Tothe                                                  Business Debt                                                                                                 $600.00
 3735 Country Club
 Circle
 Fort Worth, TX
 76109
 Mike Andrade                                                   Business Debt                                                                                                 $540.00
 6508 High Brook
 Drive
 Fort Worth, TX
 76132
 Pacific Bag                                                    Business Debt                                                                                               $1,951.88
 15300
 Woodinville-Redmo
 nd Rd.
 Woodinville, WA
 98072
 Piedmont Springs                                               Business Debt                                                                                               $1,139.32
 6553 Warren Drive
 Norcross, GA
 30093-1116
 Platinum Parking                                               Business Debt                                                                                                 $610.00
 100 Throckmorton
 Ste. 100
 Fort Worth, TX
 76102
 Polar Tech                                                     Business Debt                                                                                                 $710.19
 Industries, Inc.
 415 E. Railroad
 Avenue
 Genoa, IL
 60135-1200
 Pomona                                                         Business Debt                                                                                                 $450.00
 Distributors
 P.O. Box 720241
 Dallas, TX 75372
 Ron Wright, Tax                                                Taxes                                                                                                       $3,958.00
 Assessor-Collector
 P.O. Box 961018
 Fort Worth, TX
 76161-0018
 Sandra Johnson                                                 Business Lease                                                                                              $4,050.00
 2600 Highview
 Terrace
 Fort Worth, TX
 76109


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04695-DSC11                             Doc 2      Filed 11/14/19 Entered 11/14/19 15:44:35                                          Desc Main
                                                                        Document      Page 2 of 3
 Debtor    Steel City Pops FWTX, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Southlake Women's                                              Business Debt                                                                                                 $250.00
 Club
 702 Chaucer Court
 Southlake, TX 76092
 Spectrum Catering                                              Business Debt                                                                                                 $600.00
 and Concessions
 27328 Spectrum
 Way
 Southlake, TX 76092
 Sundance Square                                                Business Debt                                                                                                 $429.67
 Management
 NEED ADDRESS




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




              Case 19-04695-DSC11                             Doc 2     Filed 11/14/19 Entered 11/14/19 15:44:35                                           Desc Main
                                                                       Document      Page 3 of 3
